Title: From George Washington to Nathanael Greene, 25 September 1780
From: Washington, George
To: Greene, Nathanael


                        

                            
                            Dr Sir
                            Hd Qrs Robinson’s House 25 Sepr 1780—1/2 After 7 O Clock P.M.
                        
                        I request that you will put the Division on the left in motion as soon as possible, with orders to proceed to
                            Kings ferry where or before they will be met by further orders. The Division will come on light, leaving their heavy
                            baggage to follow. You will also hold all the Troops in readiness to move on the shortest notice. Transactions of a most
                            interesting nature & such as will astonish you have been just discovered. I am Dr Sir With the most perfect regard
                            Yr most Obt St
                        
                            G.W.
                        
                    